13 N.Y.3d 832 (2009)
In the Matter of NEW YORK CHARTER SCHOOL ASSOCIATION et al., Respondents,
v.
M. PATRICIA SMITH, as Commissioner of Labor, Appellant. (Proceeding No. 1.)
In the Matter of FOUNDATION FOR A GREATER OPPORTUNITY et al., Respondents,
v.
M. PATRICIA SMITH, as Commissioner of Labor, et al., Appellants. (Proceeding No. 2.)
Court of Appeals of New York.
Submitted September 8, 2009.
Decided October 27, 2009.
Motion by New York State Building & Construction Trades Council, AFL-CIO, for leave to file a brief amicus curiae on the motion for leave to appeal herein granted and the brief is accepted as filed, and for leave to file a brief amicus curiae on the appeal herein granted, three copies of the brief to be served and an original and 24 copies filed within 30 days.